YELVERTON, Judge.
Defendant, Felton Stevens, charged with two counts of aggravated crime against nature (La.R.S. 14:89.1), pleaded guilty to one count after the State dismissed the other, and was sentenced to six years at hard labor without benefit of probation, parole, or suspension of sentence. He appeals this sentence.
This appeal is consolidated with three others taken from sentences imposed simultaneously after guilty pleas to three separate bills of information charging burglary (La.R.S. 14:62), No. CR83-749, No. CR83-750, and No. CR83-751. The trial court imposed a sentence of six years at hard labor on each of the three burglary convictions, all four sentences to run concurrently.
No assignments of error were perfected as required by LSA-C.Cr.P. art. 844, in any of the four appeals, nor has a brief been filed. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings. C.Cr.P. art. 920; State v. Jackson, 332 So.2d 211 (La.1976); State v. Gerald, 325 So.2d 574 (La.1976). We have reviewed the record and find no error.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.